Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species
1.  A propelling system with variable aerodynamic controls comprising a stator, a rotor, a plurality of propelling units, a control system, each of the plurality of propelling units comprising a blade body, a pitch axis of the blade body being positioned coincident to a center of lift of the blade body, the pitch axis of the blade body being positioned coincident to a center of gravity of the blade body (figure 3).
2.  A propelling system with variable aerodynamic controls comprising a stator, a rotor, a plurality of propelling units, a control system, each of the plurality of propelling units comprising a blade body, a pitch axis of the blade body being positioned adjacent to a center of lift of the blade body, the pitch axis of the blade body being positioned adjacent to a center of gravity of the blade body (figure 4). 
3.  A propelling system with variable aerodynamic controls comprising a stator, a rotor, a plurality of propelling units, a control system, each of the plurality of propelling units comprising a blade body, a plurality of photovoltaic panels, the plurality of photovoltaic panels being integrated into the blade body, and the plurality of photovoltaic panels being electrically connected to the aileron power system (figures 9-10).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Claims 2 and 12 recite a pitch axis of the 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 9-11, 14, and 17-18 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different subgroups, and employing different search strategies and different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745